                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION
                           No. 4:20-CV-00147-D

THELONIUS MATTOCKS,                              )
                                                 )
             Plaintiff,                          )
                                                 )
      V.                                         )      ORDER
                                                 )
KILOLO KIJAKAZI,                                 )
Acting Commissioner of                           )
Social Security,                                 )
                                                 )
             Defendant.                          )
                                                 )


      Pursuant to the power of this Court to enter a judgment affirming, modifying,

or reversing the Commissioner's decision with remand in Social Security actions

under sentence four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g),

and upon consideration of Defendant's unopposed request to remand this cause for

~rther administrative action, the Court hereby reverses Defendant's decision under

sentence four of 42 U.S.C. § 405(g) and remands the case to Defendant for further

administrative action. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan v.

Sullivan, 501 U.S. 89 (1991).

      SO ORDERED this           2. S   day of August, 2021.




                                           United States District Judge




        Case 4:20-cv-00147-D Document 27 Filed 08/25/21 Page 1 of 1
